DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 6/20/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 6/20/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains In claim 2, circular rotors that rotate around the body (of the drone) are shown and understood.  However, it is not clear from the disclosure how the rotors will provide usable lift or function to allow detachment scanning of the terrain etc.  Examiner asserts that the construction of circular rotors rotating around the body of a detachable drone does not appear to be shown in the prior art, there is no adequate clear understanding gleaned from the disclosure to allow those of ordinary skill in the art to make or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 15 and 20, the language is not clear and fails to distinctly indicate what is required.  Examiner assumes that the claim intends to convey that the drone receives indication that the operator has moved position.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chundi et al. (U.S. Patent Application Publication 20220/0164981).

In regards to claim 1, Chundi et al (henceforth referred to as Chundi) disclose a detachable drone for a vehicle.  Chundi teaches a drone that detaches from a vehicle (see figures 3 and 4), comprising:
one or more sensors configured to scan terrain surrounding the vehicle.  Chundi teaches multiple sensors including terrain scanning (par. 8);
a memory.  Chundi teaches a drone that collects data (par. 46); and
at least one processor (par. 8) communicatively coupled to the memory, wherein the at least one processor is configured to:
scan, via the one or more sensors, terrain surrounding the vehicle.  The device of Chundi is capable of scanning for obstacles including terrain (par. 8);

determine a navigable route for the vehicle based on the topographical map.  Chundi teaches an onboard navigation system that charts a navigable route. 

In regards to claim 7, Chundi discloses that the one or more sensors includes a video camera configured to capture a video feed at a location of the detachable drone.  Chundi teaches a video camera in/on the drone, wherein the at least one processor is configured to:
identify an object in the video feed;;
maintain the object within the video feed; and
transmit the video feed including the object from the detachable drone to the vehicle.  Chundi teaches capturing video feed of a target, maintaining and transmitting the feed to the operator vehicle.

In regards to claim 8, Chundi discloses a method of operating a detachable drone for a vehicle, comprising:
scanning, via one or more sensors located on the detachable drone, terrain surrounding the vehicle.  Chundi teaches a drone that includes systems to scan and create map of surrounding area including obstacles constituting a topographical map (par. 46, 47);
generating a topographical map based on the scanned terrain.  The device of Chundi functions in the manner claimed; and


In regards to claim 9, Chundi discloses receiving, from an operator of the vehicle, an indication of a region remote from the vehicle.  Chundi teachs that the drone operator provides a “target” (location, person, car etc.) and releases the drone;
detaching the detachable drone from the vehicle; and
navigating the detachable drone to the region remote from the vehicle.  Chundi teaches that the drone releases from the vehicle and navigates to the location (target).  See par. 46-49.

In regards to claim 10, Chundi discloses scanning, via the one or more sensors, the region remote from the vehicle; and
expanding the topographical map to include the region remote from the vehicle.  Chundi teaches that the drone scans the region assigned and creates new map (pars. 47-48).

In regards to claim 11, Chundi discloses transmitting a video feed from the detachable drone to the vehicle.  Chundi teaches that the drone utilizes a video feed from the drone to the operator (pars. 46-49).

In regards to claim 12, Chundi discloses identifying an object in the video feed; and


In regards to claim 13, Chundi discloses detecting a condition of the terrain along the navigable route; and
controlling at least one component of a suspension of the vehicle in response to the condition of the terrain.  Chundi teaches that the drone includes sensors to determine obstacles and operate the vehicle accordingly.

In regards to claim 14, Chundi discloses displaying the topographical map on a driver interface, the topographical map including an indication of a location of the detachable drone.  Chundi teaches displaying a video feed to the operator including a map showing obstacles constituting a topographical map.

In regards to claim 15, Chundi discloses receiving the indication of the region remote from the vehicle comprises receiving a signal indicating that the operator has moved the indication of the location of the detachable drone on the driver interface.  Chundi teaches that the drone and operator location are updated relative to position.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ryder et al. (Great Britain Patent Document GB2548369).

In regards to claim 16, Ryder discloses a drone assisted vehicle comprising:
a navigation display configured to display a topographical map generated by an unmanned aerial vehicle (UAV) associated with the drone assisted vehicle.  The device of Ryder includes a display carried by the host land vehicle to display information pertaining to the terrain including mapping data (page 16, lines 5-20);
a memory.  Ryder teaches a device that collect data; and
at least one processor communicatively coupled to the memory (page 15, lines 5-22), wherein the at least one processor is configured to:
receive, via the navigation display, an indication of a location for the UAV.  The location of the drone is transmitted to the display;
transmit, to the UAV, a command including the location.  Ryder teaches control of the UAV by the operator; and
receive from the UAV, topographical map data for the location.  The Ryder system receives data including mapping data, from the UAV.

In regards to claim 17, Ryder discloses an adjustable suspension system, wherein the at least one processor is configured to control the adjustable suspension system based on the topographical map data.  Ryder teaches a suspension system that adjusted based on the mapped terrain provided by the drone.

In regards to claim 18, Ryder discloses a passenger display configured to display a video feed transmitted from the UAV.  Ryder teaches displaying the video feed from the drone to the operator.

In regards to claim 19, Ryder discloses that the at least one processor is further configured to identify an object within the video feed and display the video feed and additional information associated with the object on the passenger display.  Ryder teaches identifying a target and relaying the feed to the operator.

In regards to claim 20, Ryder discloses that the at least one processor is configured to display a current location of the UAV on the topographical map and determine that an operator has moved the indication of the location of the UAV on the navigation display.   Ryder teaches that the drone and operator location are updated relative to position.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641